Filed by Symyx Technologies, Inc. Pursuant to Rule425 Under the Securities Act of 1933 And Deemed Filed pursuant to Rule14a-12 Under the Securities Exchange Act of 1934 Subject Company: Symyx Technologies, Inc. Commission File: 000-27765 Accelrys & Symyx Investor Presentation Company Confidential Accelrys and Symyx to Merge Accelrys and Symyx Agree to Merge •Companies have entered into definitive merger agreement •Transaction expected to complete by end of June 2010 subject to shareholder approval Merger Outcome •Creates the leading enterprise scientific informatics software system company •The capability of managing end-to-end scientific workflows to achieve better outcomes •Deep expertise in chemistry, biology and materials science and broad scientific solutions for research, development and manufacturing •Achieve greater scale by combining resources, capabilities and revenue •Financially stable company with strong cash position and no debt •Positioned for sustained, profitable, revenue growth •Highly predictable revenue model Scientific ELN Process Optimization Modeling & Simulation Data Reports & Analysis 2 Company Confidential Combining Industry Leaders Founded: 2001 Public: ACCL (NASDAQ) FY 2009 Revenue: $80.9M Leading positions in: § Data Collection and Analysis § Data Access,Integration & Transformation § Scientific Modeling and Simulation § Workflow Automation and Optimization Employees: 370 Headquarters: San Diego, CA Operations:North America, EMEA and Asia Pacific Founded: 1996 Public: SMMX (NASDAQ) CY 2009 Revenue: $88.6M* Leading positions in: § Electronic Laboratory Notebook § Decision Support, Analysis and Reporting § Chemical Representation and Management § Chemical Sourcing Databases Employees: 330 Headquarters: Santa Clara, CA Operations:North America, EMEA and Asia Pacific *Software business unit revenue 3 Company Confidential Leading in Scientific R&D Workflows in Growing Markets Create, Execute and Reuse Scientific Experiments Store, Search and Manage Diverse Scientific Data and Intellectual Property Electronic Lab Notebook Scientific Information Management Decision Support And Analytics Workflow Automation Reporting, Visualization And Collaboration Scientific Informatics Software System Disseminate, Share and Collaborate Optimize Processes and Capture Best Practice • ELN market growing at ~20% CAGR (Atrium Research) • Scientific Informatics/BI market growing at ~ 12% CAGR (Frost & Sullivan) 4 Company Confidential With Global Brand Customer Portfolio and Minimal Product Overlap Accelrys + Symyx has over 1,350 total, unique customers including •29 of the top 30 biopharmaceutical companies •5 of the top 5 chemical companies •5 of the top 5 aerospace companies •3 of the top 5 CPG companies •And major Government agencies & academic institutions Accelrys Symyx Accelrys + Symyx 1,350 Shared Customers Products Modeling & Simulation Data
